
	
		I
		111th CONGRESS
		2d Session
		H. R. 6345
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Israel (for
			 himself and Mr. Andrews) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to adjust
		  personal exemptions for high cost-of-living areas.
	
	
		1.Short titleThis Act may be cited as the
			 The Personal Exemption Fairness Act of
			 2010.
		2.Regional
			 cost-of-living adjustments in personal exemptions
			(a)In
			 generalSubsection (d) of
			 section 151 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(5)Area
				cost-of-living adjustment
						(A)In
				generalEach of the dollar
				amounts otherwise in effect under paragraphs (1) and (3)(C) for any taxable
				year beginning after 2010 shall be multiplied by the applicable multiplier for
				the taxable year which applies to the statistical area in which the taxpayer’s
				primary place of abode during the taxable year is located.
						(B)Applicable
				multipliersFor purposes of
				this paragraph—
							(i)In
				generalNot later than December 15 of each calendar year, the
				Secretary shall prescribe an applicable multiplier for each statistical area of
				the United States which shall apply to taxable years beginning during the
				succeeding calendar year.
							(ii)Determination
				of multipliers
								(I)In the case of a
				statistical area where the cost-of-living differential for the calendar year
				does not exceed 125 percent, the applicable multiplier is 1.
								(II)In the case of a
				statistical area not described in subclause (I), the applicable multiplier is
				the cost-of-living differential for the calendar year.
								(iii)Cost of living
				differentialThe
				cost-of-living differential for any statistical area for any calendar year is
				the percentage determined by dividing—
								(I)the cost-of-living
				for such area for the preceding calendar year, by
								(II)the average
				cost-of-living for the United States for the preceding calendar year.
								(iv)Cost-of-living
				for area
								(I)In
				generalFor each calendar year beginning after 2009, the
				Secretary of Labor shall determine and publish a cost-of-living index for each
				statistical area.
								(II)MethodologyThe
				cost-of-living index determined under subclause (I) for any statistical area
				for any calendar year shall be based on average market prices for the area for
				the 12-month period ending on August 31 of such calendar year. The market
				prices taken into account under the preceding sentence shall be selected and
				used under the same methodology as is used by the Secretary of Labor in
				developing the Consumer Price Index for All Urban Consumers.
								(v)Statistical
				areaFor purposes of this subsection the term statistical
				area means—
								(I)any metropolitan
				statistical area as defined by the Secretary of Commerce, and
								(II)the portion of
				any State not within a metropolitan statistical area as so
				defined.
								.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2010.
				(2)Transition
			 ruleNotwithstanding section
			 151(d)(5)(B) of the Internal Revenue Code (as added by this section), the date
			 for prescribing applicable multipliers for taxable years beginning in calendar
			 year 2011 shall be the date 1 year after the date of the enactment of this
			 Act.
				
